Citation Nr: 1515100	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-21 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for manic depressive illness, mild depressive illness, bipolar disorder, and anxiety neurosis with depression.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for schizophrenia/psychosis.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen the claims on appeal.  The Board has separated one of the claims on appeal into two issues to better comport with the procedural history.

The Board has considered combining the claims to include entitlement to service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board finds that the record does not support that action.  The case law does not rule out the possibility that a Veteran could pursue claims for service connection for psychiatric disorders on a piecemeal basis as has been done here.  The RO originally characterized the disability as paranoid drug-induced schizophrenia and psychosis, and because they were deemed to arise out of misconduct, service connection for those disorders was denied in February 1977 and the Veteran did not appeal that decision.  The Veteran then subsequently sought service connection for PTSD in January 2002, which was denied in September 2002 on the basis that there was no diagnosis of PTSD in accordance with the DSM-IV criteria and no verified stressor.  Although the Veteran mentioned he was seeking service connection for two conditions in January 2002, the second condition was not clearly identified by the RO in September 2002.  However, the RO additionally coded manic depressive illness at that time as a nonservice-connected disability.  The September 2002 rating decision was also not appealed.

However, in a decision in March 2004, the RO denied an application to reopen a claim for service connection for schizophrenia/psychosis and additional claims for service connection for manic depressive illness, mild depressive illness, bipolar disorder and an anxiety neurosis with depression.  The RO reiterated that the Veteran's claim for schizophrenia/psychosis had been previously denied as arising out of misconduct and that no other currently diagnosed mental disorder had been shown to be related to service.  That decision was also not appealed.  

Thus, based on the above, the Board finds that the Veteran pursued the claims on a piecemeal basis and that the case law does not require that the Board combine the Veteran's claims into a single claim for service connection for a psychiatric disability, either on a de novo basis or in the context of a new and material claim.  The Board would further notes that because of the manner in which the Veteran's claims have been adjudicated, combining his psychiatric claims would confuse, not simplify, the consideration of the claims on appeal.  More specifically, each of the claims has been denied on a different basis.  The schizophrenia/psychosis claim was denied on the basis that they arose out of misconduct due to drug abuse.  The PTSD claim was denied on the basis of an inadequate diagnosis of PTSD and verified stressor.  The remaining mental disorders claims were denied as not being shown as linked to service.  Therefore, the Board finds that the claims are best considered and adjudicated separately.  


REMAND

The Veteran claims that all of the claimed disorders are related to his period of active service.  Service connection for schizophrenia/psychosis was finally denied in March 1977 and again finally denied in March 2004.  Service connection for manic depressive illness, mild depressive illness, bipolar disorder and an anxiety neurosis was finally denied in March 2004.  Service connection for PTSD was finally denied in September 2002.  After reviewing voluminous treatment records and other evidence provided since the last final denials and dated over the period of 1998 to 2014, which includes over 3,500 pages of VA treatment records and reports, primarily from VA medical facilities in Montgomery, Alabama, the Board preliminarily finds that those records do not sufficiently address the bases of the final denials to enable the Board to reopen the claims at this time.  

However, as the Veteran's attorney has specifically noted, there is an indication that there are outstanding VA treatment records that could contain information that may help to reopen or substantiate the claims.  Moreover, because the outstanding records are VA treatment records, an effort must be made to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Based on the Board's review of the claims file and the records identified by the Veteran, arrangements should therefore be made to obtain:  (1) all records for the Veteran in the possession of the VA Medical Center located in Chula Vista, California, (2) all records for the Veteran in the possession of the VA Medical Center in San Diego, California, (3) all records for the Veteran in the possession of the VA Medical Center located in Chicago, Illinois, with the exception of records dated August 19, 1983, to September 23, 1991, which are already of record, (4) all records for the Veteran in the possession of the VA Medical Center in Marion, Indiana, to include treatment records from the Hines VA Medical Center dated October 14, 1975, November 22, 1975, and March 20, 1980, which are believed to be associated with those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records in the possession of the VA Medical Centers located in Chula Vista, California; San Diego, California; and Chicago, Illinois, with the exception of records dated August 19, 1983, to September 23, 1991, which are already of record.  Also obtain all records for the Veteran in the possession of the VA Medical Center in Marion, Indiana, to include treatment records from the Hines VA Medical Center dated October 14, 1975, November 22, 1975, and March 20, 1980, which may be associated with the Marion records.  All reasonable efforts should be made to obtain those records.  If any of the records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain the records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  Then, readjudicate the issues on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

